DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In response to the Amendment and Terminal Disclaimer filed on June 29, 2021, claims 4, 12 and 17 have been cancelled, and claims 1-3, 5-11, 13-16 and 18-20 are pending.

Claims 1-3, 5-11, 13-16 and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
None of the prior art of record shows the combination of the structural elements of the fabric-based electronic device (as per claims 1-3 and 5-9), specifically, a woven fabric; a first set of conductive threads in the woven fabric, wherein the first set of conductive threads run in a first direction; a second set of conductive threads in the woven fabric, wherein the second set of conductive threads run in a second direction that is different from the first direction and wherein the first set of conductive threads and the second set of conductive threads are formed from a nonconductive material coated with a conductive material; sensing circuitry coupled to the first and second sets of conductive threads, wherein the sensing circuitry is configured to apply a drive signal to the first set of conductive threads and to sense a change in capacitance on the second set of conductive threads; and wireless communications circuitry configured to transmit information based on the change in capacitance; or the combination of the structural elements of the wearable electronic device (as per claims 10, 11 and 13-15), specifically, a fabric wristband; first conductive threads in the fabric wristband; second conductive threads in the fabric wristband, wherein the second conductive threads overlap the first conductive threads to form a touch sensing region of the fabric and wherein the first conductive threads and second conductive threads are parallel to each other in an additional region of the fabric; sensing circuitry configured to use the first and second conductive threads to determine a location of a touch; and communications circuitry configured to transmit instructions based on the location; or the combination of the structural elements of the wearable electronic device (as per claims 16 and 18-20), specifically, a first fabric layer formed from a first set of conductive threads interwoven with a first set of non-conductive threads; a second fabric layer formed from a second set of conductive threads interwoven with a second set of non-conductive threads, wherein the first and second fabric layers form a band that secures the wearable electronic device to a body of a user; and circuitry coupled to the first set of conductive threads and the second set of conductive threads, wherein the circuitry is configured to transmit a radio-frequency signal based on a change in capacitance between any one of the first set of conductive threads and any one of the second set of conductive threads (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOE H CHENG/
Primary Examiner
Art Unit 2626